On April 28, 2008, the defendant was sentenced to a commitment to the Department of Corrections for a term of ten (10) years, all suspended, for violation of the conditions of a suspended sentence, for the offense of Forgery, Common Scheme, a felony. This sentence shall run concurrently with the sentence imposed in Criminal Cause No. DC-96-223.
On October 8,2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present. Kris Copenhaver, counsel for the defendant was not present. The state was not represented.
Prior to the hearing, Ms. Copenhaver informed the Division that the defendant’s case is still pending before the District Court for determination of an appropriate credit for time served and requested that the application for review of sentence be continued pending the outcome of the decision of the District Court.
Therefore, it is the unanimous decision of the Division that the Application for Review of Sentence shall be held in abeyance pending the outcome of the District Court’s decision. The Defendant will give notice to the Sentence Review Division within 60 days of the determination of the District Court’s Order if she wishes to proceed with a review of her sentence.
Done in open Court this 8th day of October, 2010.
DATED this 21st day of October, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.